DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-18 are pending.  Applicant’s previous election of Group I, claims 1-2, 5, 15, 17, 18 and the following species still applies and claims 4 (non-elected species) and 6-14 and 16 (non-elected invention) remain withdrawn.

    PNG
    media_image1.png
    448
    833
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s amendment of 07/28/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain embodiments, does not reasonably provide enablement for the full claimed scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to arrive at the invention in a manner commensurate in scope with the claims. 
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the full scope of the invention as claimed without undue experimentation. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
Claims 17 and 18 recite curl and flaw properties that are only enabled in the present application with respect to the present examples which use particular types and amounts of materials for the substrate, hard coat layer, and antifouling layer, at particular thicknesses, all of which are far narrower in the examples than the corresponding scope of the present claims.  The claims broadly recite the material used to form the substrate (without a Markush group) (type of substrate material appears to only be relevant to the amount of experimentation of the curl property, not the flaw property).  The claims also broadly recite the type of epoxy siloxane (without any limitation on the amount of epoxy groups or the structure of the polysiloxane, e.g., polysilsesquioxane).  The claims also broadly recite the type of crosslinking agent.  The claims also broadly recite the type of fluorine substituted silsesquioxane (in terms of type and amount of fluorine group).  The claims also do not recite any limitation at all regarding the thicknesses of the above layers (thickness appears to only be relevant to the amount of experimentation of the curl property, not the flaw property).  Also, there is no guidance in the present specification regarding enabling the claimed properties for the full scope of the present claims.  The amount of experimentation required to enable the claimed properties with the full scope of the present claims is unreasonable and undue.  The claims would not need to be amended to match the scope of the present examples, but the above discussed broad aspects of the claims would have to be narrowed (e.g., via numeric ranges and/or Markush groups) so that the disclosure is “commensurately” enabling with respect to the full scope of the claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
Upon applying the Wands factors to claims 17 and 18, undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of the type and amount of materials in each layer relative to the much narrower guidance provided in the specification)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the properties as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various types and amount of materials for each layer without any apparent predictability)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (the direction in the specification, at best, is sufficient for certain types and amounts of materials for each layer without any corresponding direction provided for achieving the claimed properties with the broader types and amount of materials for each layer as claimed)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (based on the broader claimed scope compared to the limited guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and fail to resolve the above enablement problem.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites a flaw property without any methodology regarding how the property is measured (e.g., what qualifies as a “flaw?”  How is it observed?), such that it is unclear how to measure for this property to test for infringement.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-2, 5, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibamoto et al. (U.S. 2020/0079910) in view of Noguchi et al. (U.S. 2009/0029151) in view of Hiroshi (JP 2005-249982, see machine translation), in view of the San-Aid NPL document (2006).
Regarding claims 1-2, 5, 15, 17-18, Shibamoto discloses a hard coat layer provided on a substrate that is cured via a combination of cationic photo and thermal initiators as in claims 1 and 5 (see abstract, [0162], [0177]).  The hard coat layer also includes an epoxy silsesquioxane ([0069]) as in claim 2 (formed by silane monomers overlapping claim 1, [0124]-[0126]), and an alicyclic epoxy crosslinking agent, as in claim 1, that overlaps the elected species ([0186], formula i-1) and claim 15.  
Shibamoto teaches that there may be 70wt% or more of the epoxy siloxane based on the solids of the overall composition ([0159]) and teaches that the amount of crosslinking agent may be 50% or less of the total amount of epoxysiloxane and crosslinking agent ([0198]), and also teaches that there may be 10wt% or less of vinyl ether compound ([0199]) and 3% or less of the curing catalysts ([0178]).  A range for the amount of solvent is not disclosed but the examples teach that a suitable solids content is 70wt% (i.e., 30wt% of solvent) ([0305]), such that it would be obvious to try this amount of solvent from the examples in the general hard coating composition taught by Shibamoto (which otherwise does not teach a range of the amount of solvent) because the examples show that it is a suitable amount of solvent for forming the desired hard coat article.  The amount of solvent is also obvious to optimize as an art-recognized result effective variable for the purposes to optimizing the dilution/viscosity of the composition for coating applications.  
Based on the above (e.g., 30wt% solvent from the examples), Shibamoto teaches amounts of the ingredients that overlap the claimed range, e.g., 30 parts of solvent, 1 part of catalyst (thermal and photoinitiator), 14 parts of crosslinking agent, 5 parts of vinyl ether compound and 50 parts of epoxysiloxane (totaling 100 parts) with each of these values falling within the above ranges for the amounts of ingredients in Shibamoto and also falling within the claimed ranges for the amounts of epoxysiloxane and crosslinking agent (e.g., 50 and 14 parts, respectively, per 100 parts of the overall composition) such that the ranges of Shibamoto overlap the claimed ranges.  The above example was based on e.g., 30wt% of solvent, but the amount of solvent would be obvious to adjust to even higher levels as an art-recognized result effective variable as explained above, which would further increase the degree to which the claimed ranges are overlapped by the ranges taught by Shibamoto.  
Shibamoto does not disclose that an antifouling layer is provided on the hard coat layer.  However, Noguchi is also directed to laminates comprising a hard coat layer on a substrate and teaches that the hard coat layer may be followed by an antifouling layer to prevent fouling (see abstract, [0101]).  Thus, it would have been obvious to have provided an antifouling layer over the hard coat layer of Shibamoto as taught by Noguchi in order to prevent fouling.
Modified Shibamoto does not disclose that the antifouling layer comprises a silsesquioxane.  However, Hiroshi is also directed to antifouling coatings and discloses that a fluorinated silsesquioxane coating (e.g., formed of perfluorooctyltriethoxysilane, a fluorine substituted alkyl group, as in the present examples) provides high antifouling properties ([0065]-[0084])).  Thus, it would have been obvious to have used the fluorinated polysilsesquixoane coating of Hiroshi as the general antifouling coating called for in modified Shibamoto (via Noguchi) because the silsesquioxane material is disclosed as providing the desired functionality (i.e., high antifouling properties).
Modified Shibamoto does not explicitly disclose the elected sulfonium salt, however, aryl sulfonium salts based on hexafluoroantimonate (generic to the elected species) are disclosed as the thermal cationic initiator and the “San-Aid Si” series of compounds are suggested ([0171]-[0172]), e.g., San Aid Si-60L which seems very similar to the elected species of San Aid 60 (San Aid 60 corresponds to the elected species based on [0152] of the present PGPub).  Although Si-60 is not explicitly disclosed (only Si-60L), the San Aid NPL document shows that Si-60 (the elected species) was amongst the San-Aid Si series of aromatic sulfonium salts generally called for in Shibamoto and provides low temperature curing capabilities (see the graph in the NPL document which includes both the 60 and 60L San-Aid products).  Thus, it would have been obvious to have used the Si-60 San Aid product (i.e., the elected species) as the thermal initiator in modified Shibamoto because Shibamoto suggests that type of initiator generally and the NPL document teaches that such compounds provide low temperature curing.
Shibamoto also discloses that the substrate may be of an overlapping material and thickness as in the present application ([0210], [0216]) and the hard coat layer may be of an overlapping thickness ([0050]) compared to the present application.
Modified Shibamoto does not disclose the claimed curl and flaw properties of claims 17 and 18, but discloses substrate, hard coat, and antifouling layers based on materials that overlap the materials and amounts used in the present application for the substrate, hard coat layer, and antifouling layer and thus these overlapping embodiments of modified Shibamoto would inherently have the same curl and flaw properties as the corresponding embodiments in the present application.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues against the scope of enablement rejection on the grounds that one skilled in the art would be able to select appropriate materials and thicknesses for the substrate in order to arrive at the claimed properties.  However, the scope of enablement rejection is based on undue amounts of experimentation to arrive at the claimed properties within the claimed scope of materials/thicknesses/amounts, and applicant has not addressed the amount of experimentation aspect of the rejection.  Thus, while one skilled in the art might be able to eventually arrive at substrate materials and thicknesses that allow for the claimed properties, the amount of experimentation required to test all the possible substrate materials and thicknesses within the claimed scope (which is unlimited) would be entirely unreasonable (testing every possible material and every possible thickness for the substrate).  There may be a markush group in the present specification for the materials of the substrate, but that is not recited in the claims and thus the experimentation within the claimed scope is still unlimited (i.e., unreasonable).  If the Markush group of materials was recited in the claims for the substrate material, that would make the amount of experimentation for that one aspect of the claimed invention (type of substrate material) sufficiently narrow in scope to allow for a reasonable amount of experimentation.  It is noted that there are other aspects of the claims that are so broad as to require undue amounts of experimentation to achieve the claimed properties that Applicant may have overlooked (e.g., type of epoxysiloxane and amount of epoxy groups therein, and type of crosslinking agent in claim 1).
Applicant argues that the 112 2nd rejection is obviated by the present amendment.  While the present amendment resolves many of the previous issues, the recited term “flaw” is still vague and has not been addressed by Applicant.
Applicant argues that the claimed invention results in various beneficial properties not recognized by the prior art.  This is noted with appreciation, but the prior art does not need to arrive at the claimed subject matter for the same reasons as Applicant and therefore these benefits are not relevant in the context of establishing a prima facie case of obviousness (though these benefits may be relevant in rebutting a prima facie case of obviousness via unexpected results).
In the context of unexpected results, the claims are not commensurate in scope with the present data in terms of the type and amount of ingredients in the hard coat layer and the type and amount of ingredients in the antifouling layer (which are much broader in the claims than in the examples) and therefore the unexpected results argument is not persuasive.
Applicant then argues that Shibamoto teaches a particular polysilsesquioxane that does not provide interlayer bonding with the antifouling layer.  However, the claims do not require interlayer bonding between these layers or otherwise preclude the type of polysilsesquioxane in Shibamoto (the claims do not preclude multiple silane monomers or require that the resin is formed from only the claimed silane monomer).  Shibamoto is also not limited to the examples.
Applicant then argues that Shibamoto requires an anchor coat or an adhesive agent layer.  However, this is merely preferred and the claims do not require direct interlayer bonding anyway and therefore do not preclude these additional layers anyway.
Applicant then argues that Shibamoto only teaches an external hard coating layer however this is not required in Shibamoto and it is well known that a normally exterior hard coating layer may be provided with an antifouling layer to prevent fouling of the hard coating layer (as taught by Noguchi).  Shibamoto is also not limited to using the hard coating layer in the transfer film and this is merely one preferred application of the hard coating layer (see [0206] of Shibamoto).
Applicant also argues that Noguchi and San Aid are not analogous to Shibamoto because Shibamoto is only directed to injection molding transfer films but this is not true as explained above (Shibamoto is more broadly directed to hard coating composition which may be formed into hard coating films).
Applicant argues improper hindsight but is simply ignoring the motivations provided from the secondary references.
Applicant argues that Shibamoto teaches an amount of epoxy siloxane that is outside of the claimed range but Applicant is improperly only referring to the examples which Shibamoto is not limited to.  As explained in the rejection above, Shibamoto teaches amounts that overlap the claimed range when accounting for the amount of solvent.
Applicant argues that the combination of initiators as claimed prevents overcuring, but overcuring prevention is not claimed and therefore would only be relevant as an unexpected results argument (which is not persuasive, see above).
Applicant refers to the curing temperature in the examples of Shibamoto but Shibamoto is not limited to the examples, nor do the claims preclude certain curing temperatures anyway.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787